                                                                      Case 2:17-cv-01166-JAD-DJA Document 77
                                                                                                          76 Filed 03/16/21
                                                                                                                   03/12/21 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Deutsche Bank National
                                                                 Trust Company, as Trustee for Holders of the GSAA
                                                             8   Home Equity Trust 2006-16 Asset-Backed
                                                                 Certificates Series 2006-16
                                                             9
                                                                                                  UNITED STATES DISTRICT COURT
                                                            10
                                                                                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12   DEUTSCHE BANK NATIONAL TRUST                           Case No.: 2:17-cv-01166-JAD-DJA
AKERMAN LLP




                                                                 COMPANY, AS TRUSTEE FOR HOLDERS OF
                                                            13   THE GSAA HOME EQUITY TRUST 2006-16
                                                                 ASSET-BACKED CERTIFICATES SERIES                       STIPULATION AND ORDER TO
                                                            14   2006-16,                                               RELEASE BOND
                                                            15                      Plaintiff,
                                                            16                v.                                                  ECF No. 76
                                                            17   SFR INVESTMENTS POOL 1, LLC,
                                                            18                      Defendants.
                                                            19

                                                            20                Defendant SFR Investments Pool 1, LLC demanded plaintiff Deutsche Bank National Trust

                                                            21   Company, as Trustee for Holders of the GSAA Home Equity Trust 2006-16 Asset-Backed Certificates

                                                            22   Series 2006-16 post a cost bond pursuant to NRS 18.130(1) [ECF No. 5]. This court thereafter

                                                            23   ordered Deutsche Bank to post a $500 bond [ECF No. 8]. A $500 cash deposit was subsequently

                                                            24   made by Akerman LLP on behalf of Deutsche Bank [ECF No. 9]. The purpose of the cost bond is to

                                                            25   provide "security for the costs and charges which may be awarded against [the] plaintiff . . ." NRS

                                                            26   18.130(1).

                                                            27   …

                                                            28   …
                                                                                                                  1
                                                                 57202938;1
                                                                      Case 2:17-cv-01166-JAD-DJA Document 77
                                                                                                          76 Filed 03/16/21
                                                                                                                   03/12/21 Page 2 of 2




                                                             1                On April 7, 2020, the court entered a judgment [ECF No. 62], closing this case. As this matter

                                                             2   is now concluded, the court will refund to Akerman LLP, on behalf of Deutsche Bank, the $500.00

                                                             3   security bond, plus interest.

                                                             4                The parties stipulated to a voluntarily dismissal of this appeal on February 23, 2021. On

                                                             5   February 23, 2021, the United States Court of Appeals for the Ninth Circuit issued a mandate

                                                             6   dismissing the appeal [ECF No. 72], closing this case. As this matter is now concluded, the parties

                                                             7   stipulate and agree that the court will refund to Akerman LLP, on behalf of Deutsche Bank, the

                                                             8   $500.00 security bond, plus interest.
                                                             9   DATED: March 12, 2021.                                  DATED March 12, 2021.
                                                            10   AKERMAN LLP                                             KIM GILBERT EBRON
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   /s/ Melanie D. Morgan                       /s/ Jacqueline A. Gilbert
                                                                 MELANIE D. MORGAN, ESQ.                     DIANA S. EBRON, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12   Nevada Bar No. 8215                         Nevada Bar No. 10580
AKERMAN LLP




                                                                 DONNA M. WITTIG, ESQ.                       JACQUELINE A. GILBERT, ESQ.
                                                            13   Nevada Bar No. 11015                        Nevada Bar No. 10593
                                                                 1635 Village Center Circle, Suite 200       KAREN L. HANKS, ESQ.
                                                            14   Las Vegas, Nevada 89134                     Nevada Bar No. 9578
                                                                                                             JASON G. MARTINEZ, ESQ.
                                                            15   Attorneys for Deutsche Bank National Trust Nevada Bar No. 13375
                                                                 Company, as Trustee for Holders of the GSAA 7625 Dean Martin Drive, Suite 110
                                                            16   Home Equity Trust 2006-16 Asset-Backed Las Vegas, Nevada 89139
                                                                 Certificates Series 2006-16
                                                            17                                               Attorneys for SFR Investments Pool 1, LLC
                                                            18

                                                            19                IT IS SO ORDERED.
                                                            20
                                                                                                                 ORDER
                                                            21

                                                            22        Based on the parties' stipulation [ECF No. 76] and good cause appearing, IT IS HEREBY
                                                                  ORDERED that the Clerk of Court is directed to disburse
                                                                                                           UNITED         the fullDISTRICT
                                                                                                                      STATES       bond amount and interest payable
                                                                                                                                            JUDGE
                                                            23    to:                                      Case No.: 2:17-cv-01166-JAD-DJA
                                                                                 Akerman LLP
                                                            24
                                                                                 1635 Village Center Circle, Suite 200
                                                            25                   Las Vegas, Nevada 89134DATED

                                                            26   on behalf of Deutsche Bank.

                                                            27                                                               _________________________________
                                                                                                                             U.S. District Judge Jennifer A. Dorsey
                                                            28
                                                                                                                             Dated: March 16, 2021
                                                                                                                     2
                                                                 57202938;1
